        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
DEXTER ANDREWS, RAYMOND DUNN,
NUNO GOMES, TITUS ROYAL,
MATTHEW SOLER, and NICHOLAS
YOUNG,

       Plaintiffs,
                                                     Case No. 1:19-cv-11182-MLW
                     v.

AMAZON.COM, INC.,

       Defendant.


 [PROPOSED] STIPULATION OF CONFIDENTIALITY AND PROTECTIVE ORDER

       The parties have agreed to the terms of this Stipulation of Confidentiality and Protective

Order (the “Protective Order”); accordingly it is ORDERED:

       1.      Scope. All “Discovery Materials,” as defined below, which are created or produced

in connection with the above-captioned action. “Discovery Materials” shall include transcripts of

depositions upon oral examination and exhibits thereto; transcripts of deposition upon written

questions and exhibits thereto; answers to interrogatories; documents, data, or other things

produced by any party to any other, whether or not pursuant to a formal request; answers to

requests for admission; documents or things produced by any non-party to any party, whether or

not pursuant to a subpoena; all information contained in any of the foregoing; and all copies,

excerpts or summaries of any of the foregoing.

       2.      Form and Timing of Designation. A party may designate Discovery Materials as

confidential and restricted in disclosure under this Protective Order by placing or affixing the

words “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or “HIGHLY

CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” on the Discovery Material in a

manner that will not interfere with the legibility of the Discovery Material. Discovery Material


                                                 1
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 2 of 14



shall be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL prior to or at the time of the

production or disclosure of the Discovery Materials. The designation of CONFIDENTIAL or

HIGHLY CONFIDENTIAL does not mean that the Discovery Materials have any status or

protection by statute or otherwise except to the extent and for the purposes of this Order.

           a. To the extent that matter is stored or recorded in the form of electronic or magnetic

               media (including information, files, e-mails, databases, or programs stored on any

               digital or analog machine-readable device, computers, discs, networks or tapes),

               the producing party or any other party may designate such material as

               CONFIDENTIAL or HIGHLY CONFIDENTIAL, as the case may be, by affixing

               a label on the media or its casing indicating such designation, or, where not

               practical, by cover letter referring generally to such matter.

           b. The inadvertent or unintentional production to a receiving party or to a third party

               by either party of CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery

               Material that was not so designated at the time of disclosure shall not be deemed a

               waiver in whole or in part of that party’s claim of confidentiality, either as to the

               specific information disclosed or as to any other information relating thereto or on

               the same related subject matter. If Discovery Material is produced not marked with

               the appropriate confidentiality designation, but later determined to be

               CONFIDENTIAL or HIGHLY CONFIDENTIAL, the party shall notify the other

               party in writing of the “Bates” number (if such numbers have been placed on the

               document, and if not, otherwise identifying the document with specificity for the

               other party) of each of the documents that contains CONFIDENTIAL or HIGHLY

               CONFIDENTIAL Discovery Materials.



                                                 2
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 3 of 14



       3.      Discovery Material That May Be Designated CONFIDENTIAL. Any party may

designate documents as CONFIDENTIAL but only after review of the Discovery Materials by an

attorney who has in good faith determined that the Discovery Materials contain information

protected from disclosure by statute or that should be protected from disclosure as proprietary

information, confidential personal information, trade secrets, competitively sensitive information,

marketing, financial, strategic and/or planning information, customer/client information, and other

information that the producing party otherwise believes in good faith to be entitled to protection

under Rule 26(c)(1)(G). Information or documents that are available in the public sector may not

be designated as CONFIDENTIAL.

       4.      Discovery Material That May Be Designated HIGHLY CONFIDENTIAL. Any

party may designate documents as HIGHLY CONFIDENTIAL but only after review of the

Discovery Materials by an attorney who has in good faith determined that the Discovery Material

contains highly sensitive personal or business information, the disclosure of which is likely to

cause significant harm to an individual or to the business or competitive position of the designating

party (or the designating party’s customers/clients).

       5.      Depositions. Deposition testimony shall be deemed CONFIDENTIAL or HIGHLY

CONFIDENTIAL only if designated as such. Such designation shall be specific as to the portions

to be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL. Depositions, in whole or in

part, shall be designated on the record as CONFIDENTIAL or HIGHLY CONFIDENTIAL at the

time of the deposition, or by notifying counsel for all other parties in writing within thirty (30)

days after receipt by counsel for the deponent or witness of the transcript of such deposition

(“Notice of Designation”).     Thereafter, those portions so designated shall be protected as

CONFIDENTIAL or HIGHLY CONFIDENTIAL pending objection under the terms of this Order.



                                                 3
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 4 of 14



The failure to serve a Notice of Designation shall waive the CONFIDENTIAL or HIGHLY

CONFIDENTIAL designations that were not made on the record of the deposition. All transcripts

of depositions shall automatically be deemed to be CONFIDENTIAL or HIGHLY

CONFIDENTIAL until the end of the thirtieth (30th) day after their receipt by counsel for the

deponent or witness.

       6.     Protection of Confidential Material.

              a.        General Protections. Discovery Materials designated as CONFIDENTIAL

       or HIGHLY CONFIDENTIAL under this Order shall not be used or disclosed by the

       parties, counsel for the parties, or any other persons identified in ¶ 6.b for any purpose

       whatsoever other than to prepare for and to conduct discovery, hearings, and trial in this

       action, including any appeal thereof.

              b.        Limited Third-Party Disclosures. The parties and counsel for the parties

       shall not disclose or permit the disclosure of any CONFIDENTIAL or HIGHLY

       CONFIDENTIAL Discovery Materials to any third person or entity except as set forth in

       subparagraphs i–viii. Subject to these requirements, the following categories of persons

       may be allowed to review documents that have been designated CONFIDENTIAL:

                       i.      Counsel. Counsel for the parties and employees of counsel who

              have responsibility for the preparation and trial of the action;

                    ii.        Parties. The named Plaintiffs Dexter Andrews, Raymond Dunn,

              Nuno Gomes, Titus Royal, Matthew Soler, and Nicholas Young and Defendant

              Amazon.com, Inc., and any current and/or former employees of Defendant, but

              only to the extent counsel determines that such employee’s assistance is reasonably

              necessary to the conduct of the litigation;



                                                4
Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 5 of 14



         iii.       Court Reporters and Recorders.         Court reporters and recorders

    engaged for depositions;

         iv.        Contractors. Those persons specifically engaged for the limited

    purpose of making copies of documents or organizing or processing Discovery

    Materials but only after each such person has completed the certification contained

    in Attachment A, Acknowledgment of Understanding and Agreement to Be Bound;

          v.        Consultants and Experts. Consultants, investigators, or experts

    (hereinafter referred to collectively as “experts”) employed by the parties or counsel

    for the parties to assist in the preparation and trial of this action but only after each

    such person has completed the certification contained in Attachment A,

    Acknowledgment of Understanding and Agreement to Be Bound;

         vi.        Authors    and     Recipients.       Authors     and    Recipients    of

    CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material but only

    after each such person has completed the certification contained in Attachment A,

    Acknowledgment of Understanding and Agreement to Be Bound;

        vii.        Deponents and Trial Witnesses. Actual deponents or trial witnesses

    in this action, and their counsel, to the extent necessary in preparation for deposition

    or trial testimony in this action, provided the party disclosing the CONFIDENTIAL

    Discovery Materials to the deponent or witness shall maintain a written record of

    each person to whom such material(s) was or were disclosed pursuant to this

    provision, and evidence that the person has completed the certification contained

    in Attachment A, Acknowledgment of Understanding and Agreement to Be Bound,

    and the producing party shall be entitled to review the record of CONFIDENTIAL



                                       5
    Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 6 of 14



            disclosures upon a showing of a need for such information. A party may show

            HIGHLY CONFIDENTIAL Discovery Material to a deponent or trial witness

            when that person has access to that material in the normal course of his or her

            employment with Defendant. In addition, at the request of the receiving party, the

            producing party shall redact HIGHLY CONFIDENTIAL Discovery Material from

            specified material such that the redacted copies may be treated as CONFIDENTIAL

            Discovery Material.

               viii.      Others by Consent. Other persons only by written consent of the

            producing party or upon order of the Court and on such conditions as may be agreed

            to or ordered. All such persons shall execute the certification contained in

            Attachment A, Acknowledgment of Understanding and Agreement to Be Bound.

       c.       Control of Documents. Counsel for the parties shall make reasonable efforts

to prevent unauthorized disclosure of documents designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL pursuant to the terms of this Order.

       d.       Copies. Prior to production to another party, all copies, electronic images,

duplicates, extracts, summaries, or descriptions (hereinafter referred to collectively as

“copies”) of Discovery Materials designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL under this Order, or any individual portion of such Discovery Materials,

shall be affixed with the designation “CONFIDENTIAL – SUBJECT TO PROTECTIVE

ORDER” or “HIGHLY CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” if the

words do not already appear on the copies. All such copies shall thereafter be entitled to the

protection of this Order. The term “copies” shall not include indices, electronic databases, or

lists of documents, provided that these indices, electronic databases, or lists do not contain



                                             6
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 7 of 14



   substantial portions or images of the text of confidential documents or otherwise disclose the

   substance of the confidential information contained in those documents.

       7.        Filing CONFIDENTIAL and HIGHLY CONFIDENTIAL Discovery Materials

with the Court.

            a.      Filing Party’s Confidential Documents. In the event that a party seeks to file,

   or reference in any filing, Discovery Material that the filing party designated as

   CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Protective Order and the filing

   party seeks to maintain the confidentiality of such Discovery Material, the filing party must

   comply with the District of Massachusetts Local Rules for filing the confidential Discovery

   Material under seal.

            b.      Nonfiling Party’s Confidential Documents. In the event that the filing party

   seeks to file, or reference in any filing, Discovery Material that the nonfiling party designated

   as CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Protective Order, the filing

   party shall first consult with the nonfiling party to determine whether the nonfiling party

   consents to filing the Discovery Material in whole or in part on the public docket. If the parties

   are unable to reach an agreement, the filing party shall prepare two versions of the filings: a

   public version and a confidential version. The public version shall contain a redaction of

   references to CONFIDENTIAL and HIGHLY CONFIDENTIAL documents and shall be filed

   with the Court. The confidential version shall be a full and complete version of the filing,

   including any exhibits, and shall be filed with the Court provisionally under seal indicating

   that the nonfiling party seeks to maintain the confidentiality of the redacted material. The party

   seeking to maintain the confidential status shall file a motion to seal in accordance with the

   District of Massachusetts Local Rules within three (3) business days of the filing. Failure to



                                                 7
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 8 of 14



   file a timely motion to seal could result in the pleading/exhibit being unsealed by the Court

   without further notice or hearing.

       8.      No Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an order providing such special protection.

       9.      Challenges by a Party to Designation as Confidential. Any CONFIDENTIAL –

SUBJECT TO PROTECTIVE ORDER designation is subject to challenge by any party or

nonparty (hereafter “party”). The following procedure shall apply to any such challenge.

               a.     Objection to Confidentiality. Within thirty (30) days of the receipt of any

       document designated CONFIDENTIAL or HIGHLY CONFIDENTIAL, or of the refusal

       to produce a document on the ground of such designation, a party may serve upon the

       designating party an objection to the designation.        The objection shall specify the

       Discovery Material to which the objection is directed and shall set forth the reasons for the

       objection as to each document or category of documents. CONFIDENTIAL or HIGHLY

       CONFIDENTIAL documents to which an objection has been made shall remain

       CONFIDENTIAL or HIGHLY CONFIDENTIAL until designated otherwise by waiver,

       agreement, or order of the Court.

               b.     Obligation to Meet and Confer. The objecting party and the party who

       designated the Discovery Material to which objection has been made shall have fifteen (15)

       days from service of the objection to meet and confer in a good-faith effort to resolve the

       objection by agreement. If agreement is reached confirming or waiving the

       CONFIDENTIAL or HIGHLY CONFIDENTIAL designation as to any Discovery




                                                 8
          Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 9 of 14



         Material subject to the objection, the designating party shall serve on all parties a notice

         specifying the Discovery Material and the nature of the agreement.

                c.      Obligation to File Motion. If the parties cannot reach agreement as to any

         documents designated CONFIDENTIAL or HIGHLY CONFIDENTIAL, for the purpose

         of discovery the designating party shall file with the Court within thirty (30) days of the

         service of the objection a motion to retain the CONFIDENTIAL or HIGHLY

         CONFIDENTIAL designation. The moving party has the burden to show good cause for

         the CONFIDENTIAL or HIGHLY CONFIDENTIAL designation. The failure to file the

         motion waives the CONFIDENTIAL or HIGHLY CONFIDENTIAL designation of

         documents to which an objection was made.

         10.    Court Not Bound by Parties’ Designation. Nothing in this Order or any action or

agreement of a party under this Order limits the Court’s power to make orders concerning the

disclosure of documents produced in discovery, filed with the Court, or used during any hearing

or at trial.

         11.    Use of CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material at

Hearing or Trial. A party who intends to present or anticipates that another party may present at

any hearing or at trial CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material or

documents or information derived therefrom shall identify the issue, not the information, in a

prehearing or pretrial memorandum. The Court may thereafter make such orders as are necessary

to govern the use of such documents or information at a hearing or trial.

         12.    Obligations on Conclusion of Litigation.

                a.      Order Remains in Effect. Unless otherwise agreed to or ordered, the terms

         of this Order shall remain in force as an agreement between the parties after dismissal or



                                                  9
Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 10 of 14



entry of final judgment not subject to further appeal. Actions to enforce the terms of the

Order after dismissal or entry of final judgment shall be by separate legal action and not by

motion for contempt or other relief filed in this action.

       b.      Return of CONFIDENTIAL and HIGHLY CONFIDENTIAL Discovery

Material. Within thirty (30) days after dismissal or entry of final judgment not subject to

further appeal, the receiving party shall return to the producing party all Discovery Material

treated as CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Order, including

copies as defined in paragraph 6.d., unless (1) the Discovery Material has been offered into

evidence or filed without restriction as to disclosure; (2) the parties agree to destruction in

lieu of return; or (3) as to Discovery Material bearing the notations, summations, or other

mental impressions of the receiving party, that party elects to destroy the documents and

certifies to the producing party that it has done so. Notwithstanding the above requirements

to return or destroy documents, counsel may retain attorney work product, including an

index that refers or relates to information designated CONFIDENTIAL or HIGHLY

CONFIDENTIAL, so long as that work product does not duplicate verbatim substantial

portions of the text or images of confidential documents. This work product shall continue

to be CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Order. An attorney may

use his or her work product in a subsequent litigation, provided that its use does not disclose

or use CONFIDENTIAL or HIGHLY CONFIDENTIAL Discovery Material.

       c.      Deletion of Documents Filed under Seal from ECF System. Filings with

the Court under seal shall remain in the ECF system and not be deleted except by order of

the Court.




                                          10
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 11 of 14



       13.     Privileged Information/Documents. In the event that a producing party discovers

that information or documents that are subject to attorney-client privilege or the work-product

doctrine have been inadvertently produced, the producing party shall notify the receiving party

within fourteen (14) days of discovery of the error and provide a privilege log to the receiving

party that complies with the Federal Rules of Civil Procedure. The receiving party shall return all

copies of the information or documents to the producing party within ten (10) days of receipt of

such notice. However, within ten (10) days of receipt of such notice, if the receiving party wishes

to challenge the producing party’s assertion of privilege, the receiving party may, with notice to

the producing party, provide the Court with one copy of the disputed privilege material for an in-

camera review together with an explanation as to why the document should not be deemed

privilege. The producing party shall then have ten (10) days to make a submission to the Court

regarding why the disputed privileged material should be considered privileged. The fact that such

privileged documents are produced, inadvertently or otherwise, shall not be construed as a waiver

of any applicable attorney-client privilege and/or the work-product doctrine. The fact that

privileged documents are returnable shall not be construed as an admission by the receiving party

that the documents are in fact subject to the attorney-client privilege or work-product doctrine.

       14.     Order Subject to Modification. This Order shall be subject to modification by the

Court on its own motion or on motion of a party or any other person with standing concerning the

subject matter. Motions to modify this Order shall be served and filed in accordance with the

Federal Rules of Civil Procedure and the Local Rules.

       15.     No Prior Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any Discovery Material designated



                                                11
         Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 12 of 14



CONFIDENTIAL or HIGHLY CONFIDENTIAL by counsel or the parties is subject to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court

may rule on a specific document or issue.

         16.   Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel and their law firms, the parties, and persons made subject to this Order by its

terms.

STIPULATED AND AGREED TO:

Dated: January 30, 2020

 DEXTER ANDREWS, ET AL.                             AMAZON.COM, INC.


 By: /s/ Stephen Churchill                          By: /s/ Keri L. Engelman
 Stephen Churchill, BBO #564158                     Keri L. Engelman, BBO #704360
 FAIR WORK, P.C.                                    One Federal Street
 192 South Street, Suite 450                        Boston, MA 02110
 Boston, MA 02111                                   Telephone: +1.617.341.7700
 Telephone: +1.617.607.3260                         Facsimile: +1.617.341.7701
 steve@fairworklaw.com                              keri.engelman@morganlewis.com

 Oren Sellstrom, BBO #560945                        Paul C. Evans, Esq.*
 Sophia Hall, BBO #684541                           1701 Market Street
 LAWYERS FOR CIVIL RIGHTS                           Philadelphia, PA 19103
 61 Batterymarch Street, 5th Floor                  Telephone: +1.215.963.5000
 Boston, MA 02110                                   Facsimile: +1.215.963.5001
 Telephone: +1.617.482.1145                         paul.evans@morganlewis.com
 osellstrom@lawyersforcivilrights.org
 shall@lawyersforcivilrights.org                    *Denotes national counsel who will seek
                                                    pro hac vice admission.



                                                      SO ORDERED:


Dated: _________________                              ____________________________________
                                                      Mark L. Wolf, J.




                                               12
        Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 13 of 14



                                       ATTACHMENT A

                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
DEXTER ANDREWS, RAYMOND DUNN,
NUNO GOMES, TITUS ROYAL,
MATTHEW SOLER, and NICHOLAS
YOUNG,

       Plaintiffs,
                                                     Case No. 1:19-cv-11182-MLW
                     v.

AMAZON.COM, INC.,

       Defendant.


 ACKNOWLEDGMENT OF UNDERSTANDING AND AGREEMENT TO BE BOUND

       The undersigned hereby acknowledges that he/she has read the Stipulation of

Confidentiality      and     Protective      Order      (the     “Protective      Order”)    dated

____________________________ in the above-captioned case and attached hereto, understands

the terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction

of the United States District Court for the District of Massachusetts in matters relating to the

Confidentiality Order and understands that the terms of the Protective Order obligate him/her to

use documents designated CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER in

accordance with the Protective Order solely for the purposes of the above-captioned case, and not

to disclose any such documents or information derived directly therefrom to any other person, firm

or concern. The undersigned acknowledges that violation of the Protective Order may result in

penalties for contempt of court or for other relief under the Protective Order.




                                                 1
      Case 1:19-cv-11182-MLW Document 18 Filed 01/30/20 Page 14 of 14



      Signed under penalty of perjury of the laws of the United States of America, this ____ day

of _______________, 20__.




                                               Name:




                                              2
